Title: To George Washington from Samuel Huntington, 14 March 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir;
            Philadelphia March 14. 1780
          
          Enclosed your Excellency will receive a Recommendation of Congress to the several States to set apart Wednesday the 26th of April next as a Day of fasting, Humiliation and Prayer. With the highest Esteem & respect I have the honour to be your Excy’s most obt & hble servt
          
            Sam. Huntington President
          
        